—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about May 21, 1993, which denied defendant’s motion for summary judgment and granted plaintiff’s cross-motion for *373summary judgment and set the action down for trial on the issue of damages, unanimously affirmed, with costs.
Plaintiff, a family-owned company listed as an insured on the policy which also listed the subtenant affiliated corporation, and which operated the store under common management as well as paid its employees and undertook maintenance and repair, had an insurable interest in the leasehold as it suffered pecuniary loss and damage from the destruction of its improvements and betterments in a fire (see, Scarola v Insurance Co., 31 NY2d 411, 413), and thus was a proper party plaintiff. Plaintiff also had an insurable interest in the improvements and betterments in existence at the time the subtenancy commenced as the subtenant was required to keep same in good condition, repair them in the event of a fire, and provide insurance (see, Sigola Mfg. v Dairyland Ins. Co., 124 AD2d 654). Finally, plaintiff was entitled to the actual cash value as a basis for adjustment pursuant to paragraph 6 (b) of the policy, since to the extent the policy was ambiguous, such ambiguity must be resolved in favor of the insured (see, Sincoff v Liberty Mut. Fire Ins. Co., 11 NY2d 386). Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.